EXHIBIT 10.3


SPLIT-OFF AGREEMENT


SPLIT-OFF AGREEMENT, dated as of this 6th day of April 2006 (this “Agreement”),
by and among Foothills Resources, Inc., a Nevada corporation (“Seller”), J. Earl
Terris (“Purchaser”), Foothills Leasco, Inc., a Nevada corporation (“Leasco”),
and Brasada California, Inc., a Delaware corporation (“Brasada”).
 
R E C I T A L S:


WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Leasco. Leasco is a newly-formed wholly owned subsidiary of Seller which was
organized to acquire, and has so acquired, a mineral lease previously granted to
Seller. Seller has no other businesses or operations;


WHEREAS, prior to the execution of this Agreement, Seller, Brasada, and a
newly-formed wholly-owned Delaware subsidiary of Seller, Brasada Acquisition
Corp. (“Acquisition Corp.”), have entered into an Agreement and Plan of Merger
and Reorganization (the “Merger Agreement”) pursuant to which Acquisition Corp.
merged with and into Brasada with Brasada being the surviving entity (the
“Merger”), and the stockholders of Brasada received shares of common stock in
Seller in exchange for their shares of common stock in Brasada;


WHEREAS, the execution and delivery of this Agreement was required by Brasada as
a condition subsequent to its execution of the Merger Agreement. The
consummation of the purchase and sale transaction contemplated by this Agreement
was also a condition subsequent to the completion of the Merger pursuant to the
Merger Agreement. Seller has represented to Brasada in the Merger Agreement that
the purchase and sale transaction contemplated by this Agreement would be
consummated as soon as practicable following the consummation of the Merger, and
Brasada relied on such representation in entering into the Merger Agreement;


WHEREAS, Purchaser desires to purchase the Shares (as defined in Section 1.1)
from Seller, and to assume, as between Seller and Purchaser, all
responsibilities for any debts, obligations and liabilities of Leasco, on the
terms and subject to the conditions specified in this Agreement; and


WHEREAS, Seller desires to sell and transfer the Shares to the Purchaser, on the
terms and subject to the conditions specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants, promises,
and agreements herein set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending legally to be bound, agree as follows.
 

--------------------------------------------------------------------------------




I. PURCHASE AND SALE OF STOCK.
 
1.1 Purchased Shares. Subject to the terms and conditions provided below, Seller
shall sell and transfer to Purchaser and Purchaser shall purchase from Seller,
on the Closing Date (as defined in Section 1.3), all the issued and outstanding
shares of capital stock of Leasco (the “Shares”).
 
1.2 Purchase Price. The purchase price for the Shares shall be the transfer and
delivery by Purchaser to Seller of 34,106,183 shares of common stock of Seller
that Purchaser owns (the “Purchase Price Shares”), deliverable as provided in
Section 2.2.
 
1.3 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place as soon as practicable following the execution of
this Agreement. The date on which the Closing occurs shall be referred to herein
as the Closing Date (the “Closing Date”).
 
II. CLOSING.
 
2.1 Transfer of Shares. At the Closing, Seller shall deliver to Purchaser a
certificate representing the Shares, duly endorsed to Purchaser or as directed
by Purchaser, which delivery shall vest Purchaser with good and marketable title
to all of the issued and outstanding shares of capital stock of Leasco, free and
clear of all liens and encumbrances.
 
2.2 Payment of Purchase Price. At the Closing, Purchaser shall deliver to Seller
a certificate or certificates representing the Purchase Price Shares duly
endorsed to Seller, which delivery shall vest Seller with good and marketable
title to the Purchase Price Shares, free and clear of all liens and
encumbrances.
 
2.3 Transfer of Records. On or before the Closing, Seller shall arrange for
transfer to Leasco all existing corporate books and records in Seller’s
possession relating to Leasco and its business, including but not limited to all
agreements, litigation files, real estate files, mineral leases, personnel files
and filings with governmental agencies; provided, however, when any such
documents relate to both Seller and Leasco, only copies of such documents need
be furnished. On or before the Closing, Purchaser and Leasco shall transfer to
Seller all existing corporate books and records in the possession of Purchaser
or Leasco relating to Seller, including but not limited to all corporate minute
books, stock ledgers, certificates and corporate seals of Seller and all
agreements, litigation files, real property files, personnel files and filings
with governmental agencies; provided, however, when any such documents relate to
both Seller and Leasco or its business, only copies of such documents need be
furnished.
 
III. PURCHASER’S REPRESENTATIONS AND WARRANTIES. Purchaser represents and
warrants to Seller and Brasada that:
 
3.1 Capacity and Enforceability. Purchaser has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by
Purchaser at the Closing pursuant to the transactions contemplated hereby. This
Agreement and all such documents constitute valid and binding agreements of
Purchaser, enforceable in accordance with their terms.
 
-2-

--------------------------------------------------------------------------------


 
3.2 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Purchaser will result in
the breach of any term or provision of, or constitute a default under, or
violate any agreement, indenture, instrument, order, law or regulation to which
Purchaser is a party or by which Purchaser is bound.
 
3.3 Purchase for Investment. Purchaser is financially able to bear the economic
risks of acquiring an interest in Leasco and the other transactions contemplated
hereby, and has no need for liquidity in this investment. Purchaser has such
knowledge and experience in financial and business matters in general and with
respect to businesses of a nature similar to the business of Leasco so as to be
capable of evaluating the merits and risks of, and making an informed business
decision with regard to, the acquisition of the Shares. Purchaser is acquiring
the Shares solely for his own account and not with a view to or for resale in
connection with any distribution or public offering thereof, within the meaning
of any applicable securities laws and regulations, unless such distribution or
offering is registered under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from such registration is available.
Purchaser has (i) received all the information he has deemed necessary to make
an informed investment decision with respect to the acquisition of the Shares;
(ii) had an opportunity to make such investigation as he has desired pertaining
to Leasco and the acquisition of an interest therein and to verify the
information which is, and has been, made available to him; and (iii) had the
opportunity to ask questions of Seller concerning Leasco. Purchaser acknowledges
that Purchaser is an officer and director of Seller and Leasco and, as such, has
actual knowledge of the business, operations and financial affairs of Leasco.
Purchaser has received no public solicitation or advertisement with respect to
the offer or sale of the Shares. Purchaser realizes that the Shares are
“restricted securities” as that term is defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Securities Act, the resale of the
Shares is restricted by federal and state securities laws and, accordingly, the
Shares must be held indefinitely unless their resale is subsequently registered
under the Securities Act or an exemption from such registration is available for
their resale. Purchaser understands that any resale of the Shares by him must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for Leasco at the
time, create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Purchaser acknowledges and
consents that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE SECURITIES ACT, THE
EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT AND RULE 144
THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF THESE
SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
-3-

--------------------------------------------------------------------------------


 
Purchaser understands that the Shares are being sold to him pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that the Seller is relying upon the representations made herein as one of the
bases for claiming the Section 4(1) exemption.
 
3.4 Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of Leasco or its business or activities, and
there are no outstanding guaranties, performance or payment bonds, letters of
credit or other contingent contractual obligations that have been undertaken by
Seller directly or indirectly in relation to Leasco or its business and that may
survive the Closing.
 
3.5 Title to Purchase Price Shares. Purchaser is the sole record and beneficial
owner of the Purchase Price Shares. At Closing, Purchaser will have good and
marketable title to the Purchase Price Shares, which Purchase Price Shares are,
and at the Closing will be, free and clear of all options, warrants, pledges,
claims, liens, and encumbrances and any restrictions or limitations prohibiting
or restricting transfer to Seller, except for restrictions on transfer as
contemplated by applicable securities laws.
 
IV. SELLER’S AND LEASCO’S REPRESENTATIONS AND WARRANTIES. Seller and Leasco,
jointly and severally, represent and warrant to Purchaser that:
 
4.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Nevada.
Leasco is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware.
 
4.2 Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute the valid and binding agreements of Seller enforceable in accordance
with their terms.
 
4.3 Title to Shares. Seller is the sole record and beneficial owner of the
Shares. At Closing, Seller will have good and marketable title to the Shares,
which Shares are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Purchaser, except for
restrictions on transfer as contemplated by Section 3.3 above. The Shares
constitute all of the issued and outstanding shares of capital stock of Leasco.
 
-4-

--------------------------------------------------------------------------------


 
4.4 WARN Act. Leasco does not have a sufficient number of employees to make it
subject to the Worker Adjustment and Retraining Notification Act (“WARN Act”).
 
4.5 Representations in Merger Agreement. Leasco represents and warrants that all
of the representations and warranties by Seller, insofar as they relate to
Leasco, contained in the Merger Agreement are true and correct.
 
V. OBLIGATIONS OF PURCHASER PENDING CLOSING. Purchaser covenants and agrees that
between the date hereof and the Closing:
 
5.1 Not Impair Performance. Purchaser shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VI.
 
5.2 Assist Performance. Purchaser shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Purchaser and to make and/or obtain any necessary filings and consents in
order to consummate the sale transaction contemplated by this Agreement.
 
VI. OBLIGATIONS OF SELLER PENDING CLOSING. Seller covenants and agrees that
between the date hereof and the Closing:
 
6.1  Business as Usual. Leasco shall operate and Seller shall cause Leasco to
operate in accordance with past practices and shall use best efforts to preserve
its goodwill and the goodwill of its employees, customers and others having
business dealings with Leasco. Without limiting the generality of the foregoing,
from the date of this Agreement until the Closing Date, Leasco shall (a) make
all normal and customary repairs to its equipment, assets and facilities,
(b) keep in force all insurance, (c) preserve in full force and effect all
material franchises, licenses, contracts and real property interests and comply
in all material respects with all laws and regulations, (d) collect all accounts
receivable and pay all trade creditors in the ordinary course of business at
intervals historically experienced, and (e) preserve and maintain Leasco’s
assets in their current operating condition and repair, ordinary wear and tear
excepted. Leasco shall not (i) amend, terminate or surrender any material
franchise, license, contract or real property interest, or (ii) sell or dispose
of any of its assets except in the ordinary course of business. Neither Leasco
nor Purchaser shall take or omit to take any action that results in Seller
incurring any liability or obligation prior to or in connection with the
Closing.
 
6.2 Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Purchaser to satisfy his obligations as provided in Article V.
 
-5-

--------------------------------------------------------------------------------


 
6.3 Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Purchaser’s obligations to
consum-mate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Purchaser to make and/or obtain any necessary
filings and consents. Seller shall cause Leasco to comply with its obligations
under this Agreement.
 
VII. SELLER’S AND LEASCO’S CONDITIONS PRECEDENT TO CLOSING. The obligations of
Seller and Leasco to close the transactions contemplated by this Agreement are
subject to the satisfaction at or prior to the Closing of each of the following
conditions precedent (any or all of which may be waived by Seller and Brasada in
writing):
 
7.1 Representations and Warranties; Performance. All representations and
warranties of Purchaser contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing.
Purchaser shall have performed and complied with all covenants and agreements
and satisfied all conditions, in all material respects, required by this
Agreement to be performed or complied with or satisfied by Purchaser at or prior
to the Closing.
 
7.2 Additional Documents. Purchaser shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.
 
7.3 Release by Leasco. At the Closing, Leasco shall execute and deliver to
Seller and Brasada a general release which in substance and effect releases
Seller and Brasada from any and all liabilities and obligations that Seller and
Brasada may owe to Leasco in any capacity and from any and all claims that
Leasco may have against Seller, Brasada, or their respective officers,
directors, stockholders, employees and agents (other than those arising pursuant
to this Agreement or any document delivered in connection with this Agreement).
 
VIII. PURCHASER’S CONDITIONS PRECEDENT TO CLOSING. The obligation of Purchaser
to close the transactions contemplated by this Agreement is subject to the
satisfaction at or prior to the Closing of each of the following conditions
precedent (any and all of which may be waived by Purchaser in writing):
 
8.1 Representations and Warranties; Performance. All representations and
warranties of Seller and Leasco contained in this Agreement shall have been true
and correct, in all material respects, when made and shall be true and correct,
in all material respects, at and as of the Closing with the same effect as
though such representations and warranties were made at and as of the Closing.
Seller and Leasco shall have performed and complied with all covenants and
agreements and satisfied all conditions, in all material respects, required by
this Agreement to be performed or complied with or satisfied by them at or prior
to the Closing.
 
-6-

--------------------------------------------------------------------------------


 
IX. OTHER AGREEMENTS.
 
9.1 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.
 
9.2 Confidentiality. The parties hereto shall not make any public announcements
concerning this transaction other than in accordance with mutual agreement
reached prior to any such announcement(s) and other than as may be required by
applicable law or judicial process. If for any reason the transactions
contemplated hereby are not consummated, then Purchaser shall return any
information received by Purchaser from Seller or Leasco, and Purchaser shall
cause all confidential information obtained by Purchaser concerning Leasco and
its business to be treated as such.
 
9.3 Brokers’ Fees. No party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.
 
9.4 Access to Information Post-Closing; Cooperation.
 
(a) Following the Closing, Purchaser and Leasco shall afford to Seller and its
authorized accountants, counsel, and other designated representatives reasonable
access (and including using reasonable efforts to give access to persons or
firms possessing information) and duplicating rights during normal business
hours to allow records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) within the possession or
control of Purchaser or Leasco insofar as such access is reasonably required by
Seller. Information may be requested under this Section 9.4(a) for, without
limitation, audit, accounting, claims, litigation and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No files, books or
records of Leasco existing at the Closing Date shall be destroyed by Purchaser
or Leasco after Closing but prior to the expiration of any period during which
such files, books or records are required to be maintained and preserved by
applicable law without giving the Seller at least 30 days’ prior written notice,
during which time Seller shall have the right to examine and to remove any such
files, books and records prior to their destruction.
 
(b) Following the Closing, Seller shall afford to Leasco and its authorized
accountants, counsel and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
Leasco. Information may be requested under this Section 9.4(b) for, without
limitation, audit, accounting, claims, litigation and tax purposes as well as
for purposes of fulfilling disclosure and reporting obligations and for
performing this Agreement and the transactions contemplated hereby. No files,
books or records of Leasco existing at the Closing Date shall be destroyed by
Seller after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving the Purchaser at least 30 days prior written
notice, during which time Purchaser shall have the right to examine and to
remove any such files, books and records prior to their destruction.
 
-7-

--------------------------------------------------------------------------------


 
(c) At all times following the Closing, Seller, Purchaser and Leasco shall use
reasonable efforts to make available to the other party on written request, the
current and former officers, directors, employees and agents of Seller or Leasco
for any of the purposes set forth in Section 9.4(a) or (b) above or as witnesses
to the extent that such persons may be reasonably be required in connection with
any legal, administrative or other proceedings in which Seller or Leasco may
from time to be involved.
 
(d) The party to whom any Information or witnesses are provided under this
Section 9.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.
 
(e) Seller, Purchaser, Leasco and their respective employees and agents shall
each hold in strict confidence all Information concerning the other party in
their possession or furnished by the other or the other’s representative
pursuant to this Agreement with the same degree of care as such party utilizes
as to such party’s own confidential information (except to the extent that such
Information is (i) in the public domain through no fault of such party or
(ii) later lawfully acquired from any other source by such party), and each
party shall not release or disclose such Information to any other person, except
such party’s auditors, attorneys, financial advisors, bankers, other consultants
and advisors or persons with whom such party has a valid obligation to disclose
such Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.
 
(f) Seller, Purchaser and Leasco shall each use their best efforts to forward
promptly to the other party all notices, claims, correspondence and other
materials which are received and determined to pertain to the other party.
 
9.5 Guarantees, Surety Bonds and Letter of Credit Obligations. In the event that
Seller is obligated for any debts, obligations or liabilities of Leasco by
virtue of any outstanding guarantee, performance or surety bond or letter of
credit provided or arranged by Seller on or prior to the Closing Date, Purchaser
and Leasco shall use best efforts to cause to be issued replacements of such
bonds, letters of credit and guarantees and to obtain any amendments, novations,
releases and approvals necessary to release and discharge fully Seller from any
liability thereunder following the Closing. Purchaser and Leasco, jointly and
severally, shall be responsible for, and shall indemnify, hold harmless and
defend Seller from and against, any costs or losses incurred by Seller arising
from such bonds, letters of credits and guarantees and any liabilities arising
therefrom and shall reimburse Seller for any payments that Seller may be
required to pay pursuant to enforcement of its obligations relating to such
bonds, letters of credit and guarantees.
 
9.6 Filings and Consents. Purchaser, at its risk, shall determine what, if any,
filings and consents must be made and/or obtained prior to Closing to consummate
the purchase and sale of the Shares. Purchaser shall indemnify the Seller
Indemnified Parties (as defined in Section 11.1 below) against any Losses (as
defined in Section 11.1 below) incurred by any Seller Indemnified Parties by
virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to incur Losses or otherwise adversely affect Seller, Purchaser and
Leasco confirm that the provisions of this Section 9.6 will not limit Seller’s
right to treat such failure as the failure of a condition precedent to Seller’s
obligation to close pursuant to Article VII above.
 
-8-

--------------------------------------------------------------------------------


 
9.7 Insurance. Purchaser acknowledges that on the Closing Date, effective as of
the Closing, all insurance coverage and bonds provided by Seller for Leasco, and
all certificates of insurance evidencing that Leasco maintains any required
insurance by virtue of insurance provided by Seller, will terminate with respect
to any insured damages resulting from matters occurring subsequent to Closing.
 
9.8 Agreements Regarding Taxes.
 
(a) Tax Sharing Agreements. Any tax sharing agreement between Seller and Leasco
is terminated as of the Closing Date and will have no further effect for any
taxable year (whether the current year, a future year, or a past year).
 
(b) Returns for Periods Through the Closing Date. Seller will include the income
and loss of Leasco (including any deferred income triggered into income by Reg.
§1.1502-13 and any excess loss accounts taken into income under Reg. §1.1502-19)
on Seller’s consolidated federal income tax returns for all periods through the
Closing Date and pay any federal income taxes attributable to such income.
Seller and Leasco agree to allocate income, gain, loss, deductions and credits
between the period up to Closing (the “Pre-Closing Period”) and the period after
Closing (the “Post-Closing Period”) based on a closing of the books of Leasco
and both Seller and Leasco agree not to make an election under Reg.
§1.1502-76(b)(2)(ii) to ratably allocate the year’s items of income, gain, loss,
deduction and credit. Seller, Leasco and Purchaser agree to report all
transactions not in the ordinary course of business occurring on the Closing
Date after Purchaser’s purchase of the Shares on Leasco’s tax returns to the
extent permitted by Reg. §1.1502-76(b)(1)(ii)(B). Purchaser agrees to indemnify
Seller for any additional tax owed by Seller (including tax owned by Seller due
to this indemnification payment) resulting from any transaction engaged in by
Leasco during the Pre-Closing Period or on the Closing Date after Purchaser’s
purchase of the Shares. Leasco will furnish tax information to Seller for
inclusion in Seller’s consolidated federal income tax return for the period
which includes the Closing Date in accordance with Leasco’s past custom and
practice.
 
(c) Audits. Seller will allow Leasco and its counsel to participate at Leasco’s
expense in any audits of Seller’s consolidated federal income tax returns to the
extent that such audit raises issues that relate to and increase the tax
liability of Leasco. Seller shall have the absolute right, in its sole
discretion, to engage professionals and direct the representation of Seller in
connection with any such audit and the resolution thereof, without receiving the
consent of Purchaser or Leasco or any other party acting on behalf of Purchaser
or Leasco, provided that Seller will not settle any such audit in a manner which
would materially adversely affect Leasco after the Closing Date unless such
settlement would be reasonable in the case of a person that owned Leasco both
before and after the Closing Date. In the event that after Closing any tax
authority informs the Purchaser or Leasco of any notice of proposed audit,
claim, assessment, or other dispute concerning an amount of taxes which pertain
to the Seller, or to Leasco during the period prior to Closing, Purchaser or
Leasco must promptly notify the Seller of the same within 15 calendar days of
the date of the notice from the tax authority. In the event Purchaser or Leasco
does not notify the Seller within such 15 day period, Purchaser and Leasco,
jointly and severally, will indemnify the Seller for any incremental interest,
penalty or other assessments resulting from the delay in giving notice. To the
extent of any conflict or inconsistency, the provisions of this Section 9.8
shall control over the provisions of Section 11.2 below.
 
-9-

--------------------------------------------------------------------------------


 
(d) Cooperation on Tax Matters. Purchaser, Seller and Leasco shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of tax returns pursuant to this Section and any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Leasco shall (i) retain all books and records with
respect to tax matters pertinent to Leasco relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Seller, any extensions thereof) of
the respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (ii) give Seller reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the Seller so requests, Purchaser agrees to cause Leasco to
allow Seller to take possession of such books and records.
 
9.9 ERISA. Effective as of the Closing Date, Leasco shall terminate its
participation in, and withdraw from, all employee benefit plans sponsored by
Seller, and Seller and Purchaser shall cooperate fully in such termination and
withdrawal. Without limitation, Leasco shall be solely responsible for (i) all
liabilities under those employee benefit plans notwithstanding any status as an
employee benefit plan sponsored by Seller, and (ii) all liabilities for the
payment of vacation pay, severance benefits, and similar obligations, including,
without limitation, amounts which are accrued but unpaid as of the Closing Date
with respect thereto. Purchaser and Leasco acknowledge that Leasco is solely
responsible for providing continuation health coverage, as required under the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each
person, if any, participating in an employee benefit plan subject to COBRA with
respect to such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with Leasco is terminated after the
Closing Date.
 
-10-

--------------------------------------------------------------------------------


 
X. TERMINATION. This Agreement may be terminated at, or at any time prior to,
the Closing by mutual written consent of Seller, Purchaser and Brasada.
 
If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.
 
XI. INDEMNIFICATION.
 
11.1 Indemnification by Purchaser. Purchaser covenants and agrees to indemnify,
defend, protect and hold harmless Seller, and its officers, directors,
employees, stockholders, agents, representatives and affiliates (collectively,
together with Seller, the “Seller Indemnified Parties”) at all times from and
after the date of this Agreement from and against all losses, liabilities,
damages, claims, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of
Purchaser set forth herein or in certificates delivered in connection herewith,
(ii) any breach or nonfulfillment of any covenant or agreement (including any
other agreement of Purchaser to indemnify Seller set forth in this Agreement) on
the part of Purchaser under this Agreement, (iii) any debt, liability or
obligation of Leasco, (iv) the conduct and operations of the business of Leasco
whether before or after Closing, (v) claims asserted against Leasco whether
before or after Closing, or (vi) any federal or state income tax payable by
Seller and attributable to the transaction contemplated by this Agreement.
 
11.2 Third Party Claims.
 
(a) Defense. If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Purchaser has an indemnification
obligation under the terms of Section 11.1, then the Indemnitee shall notify
Purchaser and Leasco (the “Indemnitor”) within 20 days after the Third-Party
Claim is asserted by a third party (said notification being referred to as a
“Claim Notice”) and give the Indemnitor a reasonable opportunity to take part in
any examination of the books and records of the Indemnitee relating to such
Third-Party Claim and to assume the defense of such Third-Party Claim and in
connection therewith and to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Claim. The expenses (including reasonable attorneys’ fees) of all negotiations,
proceedings, contests, lawsuits or settlements with respect to any Third-Party
Claim shall be borne by the Indemnitor. If the Indemnitor agrees to assume the
defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, through counsel reasonably
satisfactory to Indemnitee, then the Indemnitor shall be entitled to control the
conduct of such defense, and any decision to settle such Third-Party Claim, and
shall be responsible for any expenses of the Indemnitee in connection with the
defense of such Third-Party Claim so long as the Indemnitor continues such
defense until the final resolution of such Third-Party Claim. The Indemnitor
shall be responsible for paying all settlements made or judgments entered with
respect to any Third-Party Claim the defense of which has been assumed by the
Indemnitor. Except as provided on subsection (b) below, both the Indemnitor and
the Indemnitee must approve any settlement of a Third Party Claim. A failure by
the Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from
any indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.
 
-11-

--------------------------------------------------------------------------------


 
(b) Failure to Defend. If the Indemnitor shall not agree to assume the defense
of any Third-Party Claim in writing within 20 days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim on such
terms as it may deem appropriate. The Indemnitor shall promptly reimburse the
Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.
 
11.3 Non-Third-Party Claims. Upon discovery of any claim for which Purchaser has
an indemnification obligation under the terms of Section 11.3 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Purchaser of such claim and, in any case, shall give
Purchaser such notice within 30 days of such discovery. A failure by Indemnitee
to timely give the foregoing notice to Purchaser shall not excuse Purchaser from
any indemnification liability except to the extent that Purchaser is materially
and adversely prejudiced by such failure.
 
11.4 Survival. Except as otherwise provided in this Section 11.4, all
representations and warranties made by Purchaser, Leasco and Seller in
connection with this Agreement shall survive the Closing. Anything in this
Agreement to the contrary notwithstanding, the liability of all Indemnitors
under this Article XI shall terminate on the third (3rd) anniversary of the
Closing Date, except with respect to (a) liability for any item as to which,
prior to the third (3rd) anniversary of the Closing Date, any Indemnitee shall
have asserted a Claim in writing, which Claim shall identify its basis with
reasonable specificity, in which case the liability for such Claim shall
continue until it shall have been finally settled, decided or adjudicated,
(b) liability of any party for Losses for which such party has an
indemnification obligation, incurred as a result of such party’s breach of any
covenant or agreement to be performed by such party after the Closing,
(c) liability of Purchaser for Losses incurred by a Seller Indemnified Party due
to breaches of their representations and warranties in Article III of this
Agreement, and (d) liability of Purchaser for Losses arising out of Third-Party
Claims for which Purchaser has an indemnification obligation, which liability
shall survive until the statute of limitation applicable to any third party’s
right to assert a Third-Party Claim bars assertion of such claim.
 
-12-

--------------------------------------------------------------------------------


 
XII. MISCELLANEOUS.
 
12.1 Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:
 
(a) If to Seller, addressed to:
 
Foothills Resources, Inc.
P.O. Box 2701
Bakersfield, CA 93303
Attn: Dennis B. Tower, Chief Executive Officer
Facsimile: (541) 595-2484


With a copy to (which shall not constitute notice hereunder):
 
McGuireWoods LLP
1345 Avenue of the Americas
New York, NY 10105
Attn: Louis W. Zehil, Esq.
Facsimile: (212) 548-2175


(b) If to Purchaser or Leasco, addressed to:
 
J. Earl Terris
9 Langton Close
Woking, Surrey, England
Facsimile: (011) 566782214


With a copy to (which shall not constitute notice hereunder):
 
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, New York 10022
Attention: Adam S. Gottbetter, Esq.


(c) If to Brasada, addressed to:
 
Brasada California, Inc.
P.O. Box 2701
Bakersfield, CA 93303
Attn: Dennis B. Tower, Chief Executive Officer
Facsimile: (541) 595-2484
 
-13-

--------------------------------------------------------------------------------




With a copy to (which shall not constitute notice hereunder):
 
McGuireWoods LLP
1345 Avenue of the Americas
New York, NY 10105
Attn: Louis W. Zehil, Esq.
Facsimile: (212) 548-2175


or to such other address as any party hereto shall specify pursuant to this
Section 12.1 from time to time.
 
12.2 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.
 
12.3 Time. Time is of the essence with respect to this Agreement.
 
12.4 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.
 
12.5 Further Acts. Seller, Purchaser and Leasco shall execute any and all
documents and perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.
 
12.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto, including Brasada. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of Brasada.
 
12.7 Assignment. No party may assign his or its rights or obligations hereunder,
in whole or in part, without the prior written consent of the other parties.
 
12.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
12.9 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.
 
-14-

--------------------------------------------------------------------------------


 
12.10 Section Headings and Gender. The Section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter, and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.
 
12.11 Specific Performance; Remedies. Each of Seller, Purchaser and Leasco
acknowledges and agrees that Brasada would be damaged irreparably if any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each of Seller, Purchaser and
Leasco agrees that Brasada will be entitled to seek an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and its terms and provisions in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, subject to Section 12.8, in
addition to any other remedy to which they may be entitled, at law or in equity.
Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and in addition to any other rights,
obligations or remedies otherwise available at law or in equity, and nothing
herein will be considered an election of remedies.
 
12.12 Submission to Jurisdiction; Process Agent; No Jury Trial.
 
(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the County of Los Angeles in the State of
California, in any action arising out of or relating to this Agreement and
agrees that all claims in respect of the action may be heard and determined in
any such court. Each party to the Agreement also agrees not to bring any action
arising out of or relating to this Agreement in any other court. Each party to
the Agreement agrees that a final judgment in any action so brought will be
conclusive and may be enforced by action on the judgment or in any other manner
provided at law or in equity. Each party to the Agreement waives any defense of
inconvenient forum to the maintenance of any action so brought and waives any
bond, surety, or other security that might be required of any other Party with
respect thereto.
 
(b) EACH PARTY TO THE AGREEMENT HEREBY AGREES TO WAIVE HIS OR HER RIGHTS TO JURY
TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.
 
-15-

--------------------------------------------------------------------------------


 
12.13 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local, or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty, or covenant.
 


[Signature page follows this page.]
 
-16-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.
 


FOOTHILLS RESOURCES, INC.
 
By:  /s/ J. Earl Terris

--------------------------------------------------------------------------------

Name: J. Earl Terris
Title:  Chief Executive Officer
 
LEASCO, INC.
 
By:  /s/ J. Earl Terris

--------------------------------------------------------------------------------

Name: J. Earl Terris
Title  Chief Executive Officer
 
PURCHASER
 
J. Earl Terris
 
/s J. Earl Terris

--------------------------------------------------------------------------------

J. Earl Terris
 
BRASADA CALIFORNIA, INC.
 
By:   /s/ Dennis B. Tower

--------------------------------------------------------------------------------

Name: Dennis B. Tower
Title:  Chief Executive Officer
 
-17-

--------------------------------------------------------------------------------







